SHELTON GREATER CHINA FUND 44 Montgomery Street, Suite 2100 San Francisco, California 94104 Telephone (800) 955-9988 Internet www.sheltoncap.com May 6, 2013 VIA EDGAR Document Control Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Shelton Greater China Fund File Nos. 333-176060 and 811-05617 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on April 29, 2013 of Registrant’s Post-Effective Amendment No 2 under the Securities Act of 1933 and Amendment No. 3 under the Investment Company Act of 1940. Sincerely, /s/ Teresa Axelson Teresa Axelson Chief Compliance Officer
